
	

113 HRES 230 IH: To recognize and honor our Nation’s veterans on the 70th anniversaries of World War II battles.
U.S. House of Representatives
2013-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 230
		IN THE HOUSE OF REPRESENTATIVES
		
			May 21, 2013
			Mr. Perlmutter (for
			 himself, Mr. Braley of Iowa, and
			 Mr. Rigell) submitted the following
			 resolution; which was referred to the Committee on Veterans’
			 Affairs
		
		RESOLUTION
		To recognize and honor our Nation’s
		  veterans on the 70th anniversaries of World War II battles.
	
	
		Whereas on December 7, 1941, a date which will live in
			 infamy, the United States was attacked at Pearl Harbor, Oahu, Hawaii, resulting
			 in the loss of more than 2,400 American lives;
		Whereas the United States joined allies from 32 countries
			 to fight the common foe of fascism in a war in which more than 16,000,000
			 Americans served in the military;
		Whereas the United States suffered over 670,000
			 casualties, including more than 400,000 deaths, and over 105,000 Americans were
			 held as prisoners of war; and
		Whereas on May 29, 2004, the United States gratefully
			 dedicated the World War II Memorial on the National Mall in Washington, DC:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)honors all
			 veterans, living and deceased, of the Second World War on the 70th
			 anniversaries of the courageous battles and expresses the deep appreciation and
			 gratitude of the United States for their valor and selfless service to their
			 country;
			(2)calls upon the
			 people of the United States to recognize the 70th anniversaries of major
			 battles throughout the War to remember and appreciate the members of the
			 greatest generation who, through their sacrifices both in the Armed Forces and
			 on the homefront, preserved liberty for future generations and rescued the
			 world from the scourge of fascist militarism; and
			(3)calls upon the
			 people and organizations of the United States to assist veterans of the Second
			 World War in representing America abroad during ceremonies recognizing the 70th
			 anniversaries of American battles to honor and remember the sacrifices our
			 veterans made to preserve freedom.
			
